DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-19 are pending, and under examination on the merits. 

Priority
This application is a national stage entry of International Application No. PCT/US2016/061241 that was filed November 10, 2016, which claims priority to U.S. provisional patent application No. 62/253,425 that was filed November 10, 2015.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 10/05/2018, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Reasons for Allowance
	Applicant’s claim 1 is drawn to a composite material comprising metal organic resin particles comprising metal organic frameworks and associated counter anions, wherein the metal organic frameworks comprise metal nodes coordinated via organic molecular linkers to form a connected porous network and further wherein the organic molecular linkers are protonated and amine-functionalized; and an organic polymer coating the metal organic resin particles.
Applicant’s claim 10 is drawn to an anion exchange column comprising a column; and
a mixture of an inert granular material and the composite material of claim 1 packed within the column.
2-H2BDC in an acidic aqueous
solution, where NH2-H2BDC is 2-amino-terephthalic acid, whereby a reflux reaction between the zirconium halide salt and the NH2-H2BDC forms a suspension of metal organic resin particles in the solution, the metal organic resin comprising zirconium nodes coordinated via organic molecular linkers in a connected porous network, wherein the organic molecular linkers are protonated and amine-functionalized; and adding an alkali metal alginate salt to the suspension, whereby the alkali metal alginate converts into alginic acid, which forms a water insoluble alginic acid polymer coating on, and flocculates, the metal organic resin particles.
Applicant’s claim 18 is drawn to a method of making a composite material, the method comprising: forming an aqueous solution comprising an alkali metal alginate salt and metal
organic resin particles, the metal organic resin particles comprising metal nodes coordinated via organic molecular linkers in a connected porous network, wherein the organic molecular linkers are protonated and amine-functionalized, whereby one or more monolayers of alginate-saturated water form a coating on the metal organic resin particles; adding an alkali earth metal halide salt to the aqueous solution, whereby a water-insoluble coating of an alkali earth metal alginate forms around the metal organic resin particles; removing the coated metal organic resin particles from the aqueous solution; and reacting the coated metal organic resin particles with a hydrogen halide to protonate the amine-functionalized metal organic frameworks and convert the alkali earth metal alginate coating into an alginic acid polymer.
Applicant’s claim 19 is drawn to a method of making a composite material, the method comprising: forming an aqueous solution comprising and alkali metal alginate salt and metal
organic resin particles, the metal organic resin particles comprising metal nodes coordinated via organic molecular linkers in a connected porous network, wherein the organic molecular linkers are protonated and amine-functionalized, whereby one or more monolayers of alginate-saturated water form a coating on the metal organic resin particles; and adding a hydrogen 
The closest prior art is US 9,114,348 (the `348 patent”).  The `348 patent discloses Zr-metal organic frameworks (Zr-MOF) compounds such as Zr-BDC MOF-NH2 for gas storage, as catalyst materials.  Example 7 of the `348 patent teaches a process of making amine-functionalized Zr-MOF.   However, the `348 patent does not teach instantly claimed composite material of an organic polymer coating the metal organic resin particles, which is useful as an anion exchange adsorbent. Therefore, claims 1-15 and 17-19 are allowable.  

Conclusions
Claims 1-15 and 17-19 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731